DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein the cap body has a circular opening at the center and three or more rectangular openings extending outward from the circular opening at equal angels, and wherein the locking members project from the rectangular openings and come in press-contact with the inner circumferential surface of the article” in combination with the other limitations set forth in claim 1.
Regarding independent claim 10, the prior art does not teach and/or suggest “wherein the member body has a circular opening at the center and three or more rectangular openings extending outward from the circular opening at equal angels, and wherein the locking members project from the rectangular openings and come in press-contact with the inner circumferential surface of the article” in combination with the other limitations set forth in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee; Chung-Ho Jim (US 20090086101) teaches a cap with two locking mechanisms and a center opening.
Pentelovitch; Noah Ziman et al. (US 20160257458 teaches a lid with a central grip to engage a locking mechanism.
Garber; Michael (US 20130287387) teaches a cap with two locking mechanisms and a center opening.
Gauger; Derek (US 20090091827) teaches a cap with two locking mechanisms.
HAYASHI; NAOHIKO et al. (US 20150253531) teaches a cap with two locking mechanisms with rectangular openings.
Kanno; Hideo et al. (US 4341436) teaches a cap with two locking mechanisms.
THOMAS DIXON FRANK (US 2535275) teaches a cap with two locking mechanisms.
Dixon, Jr.; Herbert Francis (US 6047999) teaches a cover with four locking mechanism and center opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852  
                                                                                                                                                                                                      June 16, 2021